413 F.2d 293
UNITED STATES of America, Appellee,v.William Hazzard SMITH, Appellant.
No. 13032.
United States Court of Appeals Fourth Circuit.
Argued June 11, 1969.
Decided July 10, 1969.

Calvin A. Douglass, Baltimore, Md. (Court-appointed counsel), on brief for appellant.
Stephen H. Sachs, U. S. Atty., and Alan I. Baron, Asst. U. S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
From a conviction as aider and abettor in the robbery of a Federally insured savings and loan association on March 17, 1967 in Baltimore, Maryland, 18 U.S.C. § 2113 and 2, William Hazzard Smith appeals, decrying the evidence's inadequacy to establish guilt. The chief witness for the prosecution was a confessed accomplice. Mainly because he had earlier been convicted in the State court of armed robbery in the hold-up, and had made prior inconsistent statements as to Smith's participation in the crime, and also because of the like unsavory record of another critical witness, appellant questions the sufficiency of the proof.


2
With trial before the District Judge without a jury, the testimony to guilt overcame the required caution against accepting the word of an accomplice without corroboration, and left no reasonable doubt of Smith's perpetration of the offenses for which judgment went against him. Cf. United States v. Maddox, 394 F.2d 297, 299 (4 Cir. 1968).


3
Affirmed.